DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sean F. Mellino on March 24, 2021.

The application has been amended as follows: 
Claims 17-22 were cancelled.  


Election/Restrictions
Claims 1-14 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on September 19, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 19, 2019 is withdrawn.  Claims 15 and 16, directed to a method of using the allowable apparatus of claim 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a device for welding thermoplastic tubes of a first and a second group of tubes, comprising two tube holders that respectively comprise a first and a  wherein the tubes of the first group of tubes can be inserted into the through-openings of the two first tube clamps such that they continuously extend between the two tube holders in a straight manner and are squeezed therein, wherein the tubes of the second group of tubes can be inserted into the through-openings of the two second tube clamps such that they continuously extend between the two tube holders in a straight manner and are squeezed therein, wherein the welding knife can be moved between the first and the second tube holder and is provided for severing the squeezed tubes of the first and the second group of tubes in one motion in order to thereby produce cut ends and residual ends, wherein one of the two tube holders can be displaced relative to the other tube holder in order to thereby align the cut ends of the tubes with one another, and wherein the two tube holders can be displaced toward one another and away from one another in a horizontal direction in order to thereby simultaneously weld the cut ends of the tubes of the first group of tubes to their respectively aligned cut ends of the tubes of the second group of tubes into respective continuous tubes; wherein the through-openings of the two first tube clamps  are arranged on a first plane and the through-openings of the two second tube clamps are arranged on a second plane, wherein the first plane is arranged parallel to the second plane and spaced apart therefrom.  None of the prior art teaches or discloses a device for welding thermoplastic tubes which has two tube holders that respectively comprise a first and a second tube clamp, wherein the through-openings of the two first tube clamps are arranged on a first plane and the through-openings of the two second tube clamps are arranged on a second plane, wherein the first plane is arranged parallel to the second plane and spaced apart therefrom as currently claimed.  The closest prior 
Claim 15 is allowable for the same reasons as claim 1 above since it recites a method that uses the allowable apparatus recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 25, 2021